Citation Nr: 1632643	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and was awarded the Combat Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The Veteran, his spouse, and his sister provided testimony during a hearing before the undersigned at the RO in June 2014.  A transcript is of record. 

In November 2014, the Board remanded the claim to obtain outstanding VA treatment records and provide a new VA psychiatric examination if the records suggested that the Veteran had a current psychiatric disability etiologically related to service.  In April 2015, the RO obtained and associated additional VA treatment records with the claims file and continued to deny the Veteran's claim in an April 2015 supplemental statement of the case.  The Board finds that there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has PTSD or other psychiatric disability that had its clinical onset in service or is otherwise related to active duty.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on November 3, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of his claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claim adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2010, the Veteran was afforded a VA examination for his psychiatric disability, which includes responsive medical opinions and clinical findings and is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Service Connection

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a preliminary matter, the Board finds that the Veteran has been diagnosed with a current psychiatric disability and therefore meets the first criteria for service connection.  Further, the credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Lay evidence can establish the occurrence of a claimed in-service stressor if the Veteran engaged in combat.  38 C.F.R. § 3.304(f)(2).  The Veteran was awarded the CIB and his stressors are presumed to have occurred.  However, his claim must be denied because the evidence of record does not reflect that the Veteran's current psychiatric disability is etiologically linked to his active military service, to include his presumed stressors. 

In an August 2009 psychiatric evaluation, an advanced registered nurse practitioner (ARNP) diagnosed the Veteran with moderate recurrent major depressive disorder (MDD), PTSD, and history of alcohol abuse.  The Veteran endorsed depressive symptoms starting when he was first married and worsening over the last month due to his inability to work.  He also reported dreams about Vietnam that began after the war and had resurfaced over the last few years, avoidance of thoughts and feelings about the war, isolationism, exaggerated startle response, hypervigilance, irritability, and lack of concentration.

A March 2010 VA initial PTSD examination report diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner noted that in the past year, the Veteran had had symptoms of depression associated with the fear of losing his job, and that depressive symptoms had improved since he learned he would be retaining his employment, as well as due to improved sleep and the impact of anti-depressants.  The examiner remarked that the Veteran had recurrent distressing dreams of Vietnam, as well as difficulty falling and staying asleep, hypervigilance, and exaggerated startle response.  Following examination and review of the record, the examiner found that the Veteran did not have PTSD.  He observed that while the Veteran contended to experience combat related nightmares and recent flashbacks, he did not have "any significant avoidance or numbing symptoms."  Further, the Veteran reported "an occasional startle response and hypervigilance partially due to home invasions in his area."  In addition, the examiner found that while the Veteran had a sleep impairment, he could not "link [it] to his combat experience in light of [the Veteran's] sleep apnea and work shift related sleep problems."  The examiner administered the Clinician Administered PTSD Scale (CAPS), which was not significant for PTSD, and the Mississippi Scale for Combat-Related PTSD, in which the Veteran scored 100.  He concluded that the results of the CAPS and Mississippi Scale did not "warrant a diagnosis of PTSD based on DSM-IV criteria, cutting scores, and normative data."

VA treatment records in May 2010 revealed that the Veteran was not experiencing depression, anxiety, or alteration of mood or memory.  Records in November 2010 showed that the Veteran had reported symptoms of re-experiencing traumatic event (intrusive thoughts, some nightmares regarding military experience), avoidance (behaviors, thoughts, reminders), hypervigilance, exaggerated startle response, and relative anhedonia.  The examiner diagnosed the Veteran with depression, to rule out PTSD.  In December 2010, the Veteran reported experiencing some PTSD symptoms immediately upon his return from Vietnam, which resurfaced as sleep problems in the last year or two.  A physician diagnosed the Veteran with recurrent MDD, which had resolved.  In October 2012, the Veteran reported he did not feel unhappy, depressed, or anxious.  He did not experience any crying spells, insomnia, or homicidal or suicidal ideation.  Recent VA treatment records listed depression not otherwise specified (NOS) in the Veteran's problem list.

After reviewing the evidence of record, the Board finds that the Veteran does not have a psychiatric disability, to include PTSD, that is related to or a result of active military service.  The Board acknowledges that the Veteran was diagnosed with PTSD in October 2009.  However, the Board finds the March 2010 VA examiner's opinion that the Veteran does not meet the DSM-IV criteria for PTSD to be more probative.  The diagnosis in October 2009 was by a nurse practitioner.  It was not accompanied by psychological testing or a complete record review.  The March 2010 VA examination was by a psychologist who had specialized training in examining and diagnosing mental disorders.  The March 2010 VA examiner administered the CAPS and Mississippi Scale psychological tests, neither of which was significant for PTSD.  There was a records review and the examiner found that while the Veteran contended that he experienced nightmares and flashbacks, he did not exhibit avoidance and numbing symptoms, his startle responses and hypervigilance were partially due to home invasions in his area, and that his sleep impairment could be due to his sleep apnea and his work shift problems. 

Further, the evidence shows that the Veteran was diagnosed with depression to rule out PTSD in November 2010; with recurrent MDD, which had resolved, in December 2010; and that depression NOS was continuously listed in his VA treatment problem list.  However, the evidence does not show that the Veteran's depression and MDD are related to or a result of his military service.  To the contrary, the evidence shows that the Veteran's depression is linked to his employment status.  Specifically, the March 2010 VA examiner noted that the Veteran had symptoms of depression relating to his fear of losing his employment, which improved once the Veteran learned that he was not going to lose his job.  Depression had also been related to marital issues; it was not suggested that depression was related to active service.  

The Board notes that the Veteran contends that he has a psychiatric disorder, to include PTSD, which is etiologically related to military service.  Although the Veteran is competent to report symptoms such as nightmares and occasional depression, as a layperson without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter such as a mental health diagnosis and its etiology.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the Veteran's own statements indicating that his current psychiatric disorder is related to or a result of service are not competent.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his military service.  Thus, the claim of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  



ORDER

Entitlement to service connection for an acquired psychiatric, to include PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


